                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

                                                         *
PARTHA A. RAI CHOWDHURI,
                                                         *
         Plaintiff,
                                                         *
         v.                                                          Civil Action No. PX 16-3135
                                                         *
SGT, INC.,
CYBERDATA TECHNOLOGIES, INC.,                            *

         Defendants.                          *
                                            ******
                                      MEMORANDUM OPINION

         Pending in this employment discrimination case are motions for summary judgment filed

by Defendants Cyberdata Technologies, Inc., ECF No. 129, and SGT, Inc. ECF No. 130. The

issues have been fully briefed, and no hearing is necessary. See D. Md. Loc. R. 105.6. For the

reasons stated below, Defendants’ motions are GRANTED.


    I.        Background 1


         On April 27, 2015, Partha A. Rai Chowdhuri (“Rai Chowdhuri”) began working for SGT,

Inc., (“SGT”) a federal contractor. ECF No. 130-4 ¶¶1, 3. SGT served as a subcontractor to a

prime contractor, Cyberdata Technologies (“Cyberdata”), which in turn staffed its contract with

the National Oceanic and Atmospheric Administration (“NOAA”). Id. ¶2. Rai Chowdhuri, a

software engineer, provided computer coding support at a NOAA facility in College Park,

Maryland. Id. ¶3. In addition to Rai Chowdhuri, who is Asian and a native of India, the

contract-employees at the NOAA facility were White, Asian, Hispanic and Black. Id. ¶4.



         1
            The following facts are undisputed. The facts alleged by Rai Chowdhuri, which Defendants dispute in
near totality, are summarized in this Court’s earlier Memorandum Opinion, ECF No. 92.

                                                        1
       In October of 2015, Rai Chowdhuri’s supervisor, Carmen Jenkins, expressed concerns

about his performance to the contract program manager, Rexford Bowling, noting that Rai

Chowdhuri was taking longer than expected to finish tasks assigned to him and would become

defensive when given negative feedback. Id. ¶¶6, 7. Jenkins also reported that Rai

Chowdhuri’s written comments were hard to follow, his work contained errors, and he had not

been adequately prepared for a presentation. Id. ¶7. Jenkins later memorialized these concerns

in an email to Bowling, stating that “[a]t this point in time, I don’t think things are irreparable,

but we need to see some changes soon.” ECF No. 130-5. Bowling then shared Jenkins’

concerns with Rai Chowdhuri. ECF No. 130-4 ¶10. In November of 2015, Rai Chowdhuri

received a merit increase in salary and an annual bonus, which Bowling later explained was to

“encourage improvement.” Id. ¶11. Rai Chowduri received the lowest bonus of any SGT

employee on the contract. Id.

       On December 4, 2015, Rai Chowdhuri filed a discrimination complaint with the Prince

George’s County Human Relations Commission and the Equal Employment Opportunity

Commission (“EEOC”), alleging that he and his non-white colleagues were “unjustly criticized

or reviewed,” while white employees “faced no disciplinary action despite acknowledged

ineptitude and performance issues.” ECF No. 135-2. Rai Chowdhuri told the EEOC he had

received a “negative unjustified performance review” that he believed was due to his race, color,

and national origin. Id.

       On December 13, 2015, Jenkins shared with Bowling in person and by email ongoing

issues with Rai Chowdhuri’s performance. Id. ¶13, ECF No. 130-6. As a result, Bowling

placed Rai Chowdhuri on a thirty-day Performance Improvement Plan (“PIP”) beginning in

January of 2016. ECF No. 130-4 ¶13. The PIP, developed in conjunction with SGT’s human



                                                   2
resources department, identified four areas for improvement: technical competency, timeliness

in completing assignments, communication, and work quality. ECF No. 130-7. In response, Rai

Chowdhuri wrote a letter to Bowling, denying vehemently that he needed improvement in any of

these areas and stating that after his performance review in October of 2015, he had filed a

discrimination complaint with the EEOC. ECF No.130-8.

       On January 15, 2016, Rai Chowdhuri filed a second discrimination complaint with the

Prince George’s County Human Relations Commission and the EEOC, reiterating his allegations

that “only dark skinned employees on my same contract receive unjustified criticism regarding

our performance[.]” ECF No. 135-4. Rai Chowdhuri also alleged in these complaints that in

October of 2015, he had complained of discrimination towards a colleague who was fired, and

that same month, Rai Chowdhuri also began to receive unjustified criticism of his work. Id.

        On January 20, 2016, Jenkins informed Bowling that while Rai Chowdhuri’s writing had

become clearer, his most recent coding included a major error, he had been unprepared for a

code review, and had raised his voice in response to Jenkins’ feedback. ECF No. 130-9. Jenkins

again reported ongoing concerns on February 3, 2016. ECF No. 130-4. In response to these

issues and Rai Chowdhuri’s increased absences from work, the PIP was extended another thirty

days. ECF No. 130-4 ¶41.

       On April 20, 2016, SGT terminated Rai Chowdhuri’s employment. ECF No. 135-5. As

grounds for termination, SGT noted the ongoing performance deficiencies which persisted

throughout the 60-day PIP period and Rai Chowdhuri’s inability to complete assignments, as

more fully described in the written termination letter. Id.

       Thereafter, the EEOC issued “Right to Sue” letters to Rai Chowdhuri on June 14 and 15,

2016. ECF Nos. 135-4, -6. On September 12, 2016, Plaintiff filed suit, alleging discrimination



                                                 3
based on race (Asian), national origin (India), and color (“dark skinned”), in violation of Title

VII of the Civil Rights Act, 42 U.S.C. § 2000e; 42 U.S.C. § 1981; the Maryland Fair

Employment Practices Act (“FEPA”) Md. St. Code Ann. State Gov’t § 20-601; and § 2-222 of

the Prince George’s County Code (Counts I-VI); Rai Chowdhuri also alleges that he was subject

to a hostile work environment (Count VIII), and retaliation for filing his EEOC complaints

(Count VII).

         Defendants Cyberdata and SGT (collectively, “Defendants”) now move for summary

judgment as to all counts, arguing that Plaintiff has failed to generate sufficient evidence to

sustain his burden at trial as to all counts. For the following reasons, the Court agrees.

   II.      Standard of Review

         Summary judgment is appropriate when the Court, construing all evidence and drawing

all reasonable inferences in the light most favorable to the non-moving party, finds no genuine

dispute exists as to any material fact, thereby entitling the movant to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see In re Family Dollar FLSA Litig., 637 F.3d 508, 512 (4th Cir. 2011).

Summary judgment must be granted “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In

responding to a proper motion for summary judgment,” the opposing party “must present

evidence of specific facts from which the finder of fact could reasonably find for him or

her.” Venugopal v. Shire Labs., 334 F. Supp. 2d 835, 840 (D. Md. 2004), aff’d sub

nom. Venugopal v. Shire Labs., Inc., 134 F. App’x 627 (4th Cir. 2005) (citing Anderson v.

Liberty Lobby, 477 U.S. 242, 252 (1986)); Celotex, 477 U.S. at 322–23. Genuine disputes of

material fact are not created “through mere speculation or the building of one inference upon



                                                  4
another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy,

769 F.2d 213, 214 (4th Cir. 1985)). Where a party’s statement of a fact is “blatantly contradicted

by the record, so that no reasonable jury could believe it,” the Court credits the record. Scott v.

Harris, 550 U.S. 372, 380 (2007).

   III.      Discussion

   A. Discriminatory Discharge (Counts I-VI)

          Rai Chowdhuri argues that he was terminated on the basis of his race (Asian), national

origin (Indian) and color (“dark skinned”) in violation of Title VII and its state and local

statutory analogs. Because the federal, state, and local claims are subject to the same standards

of proof, the Court will treat the claims together. James v. Booz-Allen & Hamilton, Inc., 368

F.3d 371, 375 n.1 (4th Cir. 2004); Dyer v. Oracle Corp., No. PWG-16-521, 2016 WL 7048943,

at *2 (D. Md. Dec. 5, 2016); Schmidt v. Town of Cheverly, MD., 212 F. Supp. 3d 573, 579 (D.

Md. 2016).

          Rai Chowdhuri’s discrimination claims are analyzed under the burden-shifting

framework announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Wells v.

BAE Sys. Norfolk Ship Repair, 483 F. Supp. 2d 497, 507–08 & n.8 (E.D. Va. 2007); Ennis v.

Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55 (4th Cir. 1995), as amended (June 9, 1995),

as amended (Mar. 14, 2008); Hawkins v. PepsiCo, Inc., 203 F.3d 274, 278 (4th Cir. 2000);

Riddick v. MAIC, Inc., 445 F. App’x 686, 687, 689 (4th Cir. 2011). Pursuant to McDonnell

Douglas, Rai Chowdhuri first must establish a prima facie case of discrimination by

demonstrating that (1) he is a member of a protected group, (2) he was discharged, (3) he was

fulfilling Defendants’ legitimate expectations at the time of his discharge, and (4) the

circumstances of his discharge raise a reasonable inference of unlawful discrimination (or that



                                                  5
the position was filled by a similarly qualified applicant outside the protected class). See Wells,

483 F. Supp. 2d at 507; Ennis, 53 F.3d at 58; King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir.

2003).

         If Rai Chowdhuri establishes his prima facie case, the burden then shifts to Defendants to

offer a legitimate, non-discriminatory reason for his discharge. See Guessous v. Fairview Prop.

Invs., LLC, 828 F.3d 208, 216–17 (4th Cir. 2016). If Defendants produce evidence justifying

discharge, the burden then shifts back to Rai Chowdhuri to raise a genuine dispute of material

fact as to whether the grounds for discharge are mere pretext for discrimination. See id.

Although the framework “involves a shifting back and forth of the evidentiary burden, Plaintiff,

at all times, retains the ultimate burden of persuading the trier of fact that the employer

discriminated in violation of” the law. Venugopal, 334 F. Supp. 2d at 841.

         First with respect to Rai Chowdhuri’s prima facie case, viewing the evidence most

favorably to him, he failed to demonstrate that he had been fulfilling Defendants’ legitimate

employment expectations at the time of discharge. From October of 2015 to Plaintiff’s

termination in April of 2016, Defendants consistently documented Rai Chowdhuri’s deficiencies

in the speed and quality of his work and offered suggestions for improvement. When Plaintiff’s

performance continued to suffer, Defendants imposed a thirty-day PIP which was extended to

sixty days in an effort to address his delays and deficiencies in work product. Indeed, Rai

Chowdhuri acknowledged that his work suffered from delays due to code errors. ECF 135-1 at

63-65, 77, 82, 91.

         Although Rai Chowdhuri attempts to explain his code errors by asserting that some

anonymous third party made “changes” to his coding, he has marshalled no evidence to support

his suspicions. See ECF 125-1 at 274-75. Because suspicion, standing alone, amounts to little



                                                  6
more than speculation, it is insufficient to create a genuine issue of disputed fact as to the

adequacy of Rai Chowdhuri’s work performance. 2

        In response, Rai Chowdhuri vigorously argues that his salary increase and bonus

distributed in November of 2015 is sufficient evidence to demonstrate that he was fulfilling

Defendant’s legitimate employment expectations. Even assuming that such an inference is

plausible as of November 2015, Chowdhuri was not terminated until five months later, after a

pattern of coding errors, delay in work productivity, absences, and other work-related

deficiencies culminated in a sixty-day PIP. Accordingly, a one-time pay increase of modest

proportions five months before termination cannot generate a dispute of material fact that

Chowdhuri was not meeting his employer’s legitimate expectations at the time of discharge.

        Chowdhuri next contends that he “does not believe that he was incompetent at

performing his job,” ECF No. 134 at 25, thus generating a sufficient issue of disputed fact on

performance for resolution at trial. The Court disagrees. Such self-evaluation “of course cannot

establish a genuine issue” as to whether he was meeting employer expectations. King, 328 F.3d

at 149. See also Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 960–61 (4th Cir. 1996)

(“It is the perception of the decision maker which is relevant, not the self-assessment of the

plaintiff.” (citation and internal quotation marks omitted)). Indeed, for the Court to hold

otherwise would allow every discharge claim to reach the jury on the self-serving evaluation of

the Plaintiff alone. Without evidence to corroborate that which Rai Chowdhuri claims, he has




        2
           Rai Chowdhuri often complained to the Federal Bureau of Investigation of others tampering with his
code, ECF 130-18 at 5-11, although the agency never responded in a manner consistent with crediting such
complaints. SGT’s security team also investigated Rai Chowdhuri’s assertions of tampering and “found no evidence
of any unauthorized entry”. ECF No. 130-4. The Court also notes that even if someone tampered with Chowdhuri’s
code, coding was only one of many performance deficiencies; Chowdhuri also does not contest that his work
included coding errors that he had not corrected.

                                                       7
simply failed to generate sufficient facts to demonstrate that he was meeting his employment

expectations at the time of discharge.

        Alternatively, even if Rai Chowdhuri could establish a prima facie case, he has

nonetheless failed to generate sufficient evidence to rebut Defendants’ legitimate, non-

discriminatory reasons for terminating him. Rai Chowdhuri offers no evidence that Defendants’

reasons for discharge were pretextual and that his race, color, or national origin were the true

motive behind his termination. Instead, Rai Chowdhuri broadly disagrees that his work

performance was deficient and asserts that his work “environment was not favorable . . . for good

quality code development in time.” ECF No. 134 at 30. Critical to the analysis here, the party

opposing summary judgment “may not rest upon the mere allegations or denials of his pleading,

but . . . must set forth specific facts showing that there is a genuine issue for trial.” Liberty

Lobby, Inc., 477 U.S. at 248 (quoting former Rule 56(e)). Rai Chowdhuri has marshalled

precious little besides his assertion that he was performing well in his job. This is not enough to

create a genuine issue of disputed fact that the grounds for his termination were pretextual.

Summary judgment as to the discrimination claims is, therefore, granted.

    B. Retaliation (Count VII)

        Rai Chowdhuri’s retaliation claim is governed by the same burden-shifting framework as

his discriminatory discharge claim. See Strothers v. City of Laurel, 895 F.3d 317, 327 (4th Cir.

2018). To make out a prima facie case of retaliation, Rai Chowdhuri must demonstrate that: (1)

he engaged in protected activity, (2) Defendants took an adverse action against him, and (3) a

causal link exists between the two. Id. at 327; Rhoads v. FDIC, 257 F.3d 373, 391–92 (4th Cir.

2001). If plaintiff puts forward sufficient evidence on his prima facie case, the burden then shifts

to the defendant to show that the “purportedly retaliatory action was in fact the result of a



                                                   8
legitimate non-retaliatory reason.” Id. at 328 (quoting Foster v. Univ. of Md.-E. Shore, 787 F.3d

243, 250 (4th Cir. 2015)). The plaintiff then must demonstrate that such evidence supporting a

legitimate reason for the adverse action is instead pretextual. Id.

       The gravamen of Rai Chowdhuri’s retaliation claim rests on adverse employment action

taken after he filed two complaints with the EEOC in December of 2015 and January of 2016.

ECF No. 19 ¶89. Rai Chowdhuri more particularly contends that once Defendants learned of his

complaints, they retaliated by “giving unreasonable workload, providing unreasonable

performance reviews, and terminating his employment[.]” Id. ¶92.

       It is undisputed that Rai Chowdhuri’s EEOC complaints are protected activity and

discharge is an adverse employment action, thus satisfying the first two elements of the prima

facie case. The evidence is scant as to the causal link between the two. Rai Chowdhuri

complained to the EEOC in December 2015 and January 2016 and was discharged the following

April. Although “temporal proximity is sufficient to establish a causal connection at the prima

facie stage,” Strothers, 2018 WL 3321317 at *11, when “a plaintiff rests his case on temporal

proximity alone, the temporal proximity must be very close.” Penley v. McDowell Cty. Bd. of

Educ., 876 F.3d 646, 656 (4th Cir. 2017). See King, 328 F.3d at 151 n.5 (two and a half month

gap between filing of EEOC complaint and termination “is sufficiently long so as to weaken

significantly the inference of causation between the two events.”). The Court is not convinced

that a near three-month gap between the protected conduct and his termination, without any other

evidence, is sufficient to survive challenge.

       That said, even assuming Rai Chowdhuri has demonstrated a prima facie case, he has

failed to rebut Defendants’ legitimate, non-retaliatory reason for terminating him. Rai

Chowdhuri relies solely on his complaints to the EEOC as evidence of pretext. However, “‘mere



                                                 9
knowledge on the part of an employer that an employee . . . has filed a discrimination charge is

not sufficient evidence of retaliation to counter substantial evidence of legitimate reasons’ for

any adverse action taken by the employer.” Thomas v. City of Annapolis, No. BPG-16-3823,

2018 WL 4206951, at *10 (D. Md. Sept. 4, 2018) (quoting Williams v. Cerberonics, Inc., 871

F.2d 452, 457 (4th Cir. 1989)). Accordingly, because Plaintiff has failed to produce evidence

that the reasons for termination were pretextual, the claim does not withstand challenge.


   C. Hostile Work Environment (Count VIII)

       “A hostile work environment exists ‘when the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive work environment.’” Chang Lim v.

Azar, 310 F. Supp. 3d 588, 599 (D. Md. 2018) (quoting Boyer–Liberto v. Fontainebleau Corp.,

786 F.3d 264, 277 (4th Cir. 2015) (en banc). To prove such a claim, a plaintiff must show that

(1) the plaintiff experienced unwelcome harassment; (2) the harassment was based on the

plaintiff's race, color, religion, national origin, or age; (3) the harassment was sufficiently severe

or pervasive to alter the conditions of employment and to create an abusive atmosphere; and (4)

there is some basis for imposing liability on the employer. Baquir v. Principi, 434 F.3d 733,

745–46 (4th Cir. 2006).

       Notably, Plaintiff must demonstrate that “a reasonable person would have found [the

workplace] to be objectively hostile.” Allen v. TV One, LLC, No. DKC 15-1960, 2016 WL

337533, at *7 (D. Md. Jan. 28, 2016) (citing Bass v. E.I. DuPont de Nemours & Co., 324 F.3d

761, 765 (4th Cir. 2003)). Plaintiff cannot rest on his subjective beliefs alone. Id. Whether

Plaintiff has demonstrated the existence of a sufficiently hostile work environment is assessed

“‘by looking at all the circumstances,’ which ‘may include the frequency of the discriminatory


                                                  10
conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.’”

Boyer-Liberto, 786 F.3d at 277 (quoting Harris v. Forklift Systems, 510 U.S. 17, 22 (1993).

“[C]allous behavior” of superiors is insufficient, Bass, 324 F.3d at 765, as is “[l]egitimate

criticism of poor performance.” Gomez v. Burwell, No. RWT 14-00580, 2015 WL 1522926, at

*4 (D. Md. Apr. 2, 2015). See also Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180, 190

(4th Cir. 2004) (granting summary judgment on a hostile work environment claim based on a

critical competency assessment).

       Rai Chowdhuri contends that Defendants created a hostile work environment by making

“statements . . . to and about Plaintiff about topics that included work assignments and other

subjects relating to the terms and conditions of employment and had lasting consequences.”

ECF No 19 ¶99. Plaintiff further contends that white developers were assigned simpler projects

and given work space that was more conducive to productivity, but does not produce any

evidence supporting these comparisons in work space or assignments. Plaintiff also views his

supervisor’s critique as to writing in the passive voice (making “his documentation incredibly

difficult to follow,” ECF No. 130-5), as harassment because passive tense “is widely used in

India” and “not related to developing code.” ECF No. 134 at 37.

       The complained-of conduct does not describe a legally cognizable “hostile work

environment.” Negative work evaluations alone are not sufficient. See Chang Lim, 310 F. Supp.

3d at 599. Nor is less-than ideal work space accommodations. That Rai Chowdhuri subjectively

experienced workplace “hostility,” albeit sincerely felt, cannot constitute sufficient evidence to

support the claim. Bass, 324 F.3d at 765 (“The words ‘hostile work environment’ are not

talismanic, for they are but a legal conclusion[.]”). Viewed in the light most favorable to Rai



                                                 11
Chowdhuri, he has not produced sufficient evidence to support a hostile work environment

claim.

   IV.      Conclusion

         The Court does not doubt that Rai Chowdhuri feels deeply wronged in having been

terminated from his job. The Court’s analysis, however, must be guided by the evidence

adduced. To Rai Chowdhuri’s certain disappointment, the evidence, viewed most favorably to

him, is simply insufficient for the claims to proceed to trial. Because no reasonable fact-finder

could conclude that Defendants fired Rai Chowdhuri because of discriminatory animus or

retaliatory motive, or that they created a hostile work environment, Defendants’ motions for

summary judgment are GRANTED. A separate Order follows.




10/24/2018      ________                                                 /S/
Date                                                         Paula Xinis
                                                             United States District Judge




                                                12
